Citation Nr: 1700791	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  14-32 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronebeck, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1999 to February 2004.  The Veteran also had an earlier period of service with a Reserve Component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In April 2015, the Veteran testified at a video hearing before the undersigned.  A transcript of this hearing has been included in the claims folder.  


FINDINGS OF FACT

1.  A July 2010 rating decision earlier denied the Veteran's claims of service connection for right and left knee disorders; he did not perfect his appeal to that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the July 2010 rating decision is new, related to an unestablished fact necessary to substantiate the claims of service connection for a right and left knee disorders, and raises a reasonable possibility of substantiating the claims.

3.  Arthritis of the right knee had its onset in service.

4.  Arthritis of the left knee had its onset in service.


CONCLUSIONS OF LAW

1.  The July 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disorder is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disorder is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Arthritis of the right knee was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  Arthritis of the left knee was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative contend that the claimant's right and left knee disorders are due to his military service including the many parachute jumps he had to take to earn his Parachutist Badge.  In the alternative, it is alleged that the right and left knee disorders are due to his service-connected left ankle disorder, to include the weight he gained because the left ankle disorder made it difficult to exercise.
The Claims to ReOpen

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a July 2010 rating decision denied the Veteran's claims service connection for right and left knee disorders because, among other things, there was no relationship between his current knee disorders and his military service and/or his service-connected left ankle disability.  The Board also finds that Veteran did not file with VA new and material medical evidence related to his knee disorders in the first post-decision year despite a March 2011 VA examination because that examiner only opined that he could not provide a nexus opinion.  38 C.F.R. § 3.156(b).  Similarly, while in April 2011 the Veteran filed a notice of disagreement as to the July 2010 rating decision and in July 2011 the RO issue a statement of the case, he did not thereafter perfect this appeal by filing a Substantive Appeal.  Accordingly, the Board finds that the July 2010 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the above final decision, VA received an April 2012 opinion from A. Farshchian, M.D., and a September 2014 opinion from Frank A. Graf, M.D., in which they opined that the Veteran's parachute jumping while on active duty caused his current right and left knee arthritis.  As such, the claims are reopened.

The Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).   

To establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with arthritis of the right and left knee.  See, e.g., VA examinations dated in June 2010 and March 2011; VA X-rays dated in July 2010; Dr. Farshchian letter dated in April 2012; Dr. Graf's letter dated in September 2014.  Moreover, the Board finds that the Veteran's lay statements regarding having sustained an injury to his knees while parachuting on active duty when combined with his service records that show he earned the Parachutist Badge and the service treatment records that document his complaints and treatment for other lower extremity injuries due to parachuting on active duty are sufficient to establish that he sustained injuries to the knees while on active duty.  See, e.g., service treatment records dated in May 2001, June 2001, July 2001, September 2001, and September 2002; Also see Davidson.  Lastly, the Board finds that Dr. Farshchian's and Dr. Graf's medical opinions that the Veteran's right and left knee arthritis is due to his parachute jumping while on active duty is proof that his current knee disorders are due to his military service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  As such, the Board finds that service connection is warranted for arthritis of the right and left knee.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

In reaching the above conclusion, the Board has not overlooked the June 2010 and March 2011 VA examiners opinions.  However, the Board does not find either opinion to be pertinent as to whether the Veteran's current right and left knee arthritis is due to his military service because the June 2010 examiner only opined as to secondary service connection and the March 2011 examiner opined that he could not provide an opinion as to direct service connection without resorting to speculation.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

The Veteran testified that a grant of service connection for right and left knee arthritis would satisfy his appeal as to these issues.  Therefore, the Board finds that it need not discuss any other problems he may or may not have with his lower extremities and whether they are due to his military service and/or his service-connected left ankle disability because the above decision is a complete grant of all benefits sought on appeal.  


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

Service connection for arthritis of the right knee is granted.

Service connection for arthritis of the left knee is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


